. bDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,521, 365. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claims 1, 12 of the instant application are disclosed in claims 1, 9 of U.S patent# 10,521,365.

Instant Application
U.S 10,521365
1. A peripheral device comprising:
a local processor;
	an emulation component;
	
a bus interface for communicating with a host system having a host memory; and
	



a configuration management component coupled to the bus interface, the configuration management component configured to:
receive an access request from the bus interface; 

determine that the access request is for an emulated configuration space inside the peripheral device and external to the host memory;


request the emulation component to retrieve an emulated configuration from the emulated configuration space inside the peripheral device in response to determining that the access request is for the emulated configuration space; and 

service the access request using the emulated configuration.

	
receiving, by the peripheral device, an access request, wherein the peripheral device includes a local processor and an emulated configuration space inside the peripheral device and external to the host memory;
	









determining, by the peripheral device, that the access request is for the emulated configuration space;
	








retrieving, by the peripheral device, an emulated configuration from the emulated configuration space; and
	



servicing, by the peripheral device, the access request using the emulated
configuration.

a local processor; 
an emulation component;

a bus interface core including a non-emulated native configuration space having a native configuration register associated with 

a configuration management component coupled to the bus interface core, the configuration management component configured to:
receive a configuration access request from the bus interface core; 
determine whether the configuration access request is for the non-emulated native configuration space or for an emulated configuration space that is part of the peripheral device;

request the emulation component of the peripheral device to retrieve an emulated configuration from the emulated configuration space in response to determining that the configuration access request is for the emulated configuration space; and

service the configuration access request using the emulated configuration.


receiving, by a PCI core of the PCI device, a PCI configuration access request from a PCI root complex, wherein the PCI device is capable of being connected to and disconnected from a host computing system having a host processor, and wherein the PCI device includes a local processor, an emulated configuration space that is part of the PCI device, and a non-emulated native configuration space having a native configuration register associated with functionalities common to multiple peripheral devices;

sending, by the PCI core to a configuration management module of the PCI device, the PCI configuration access request;

determining, by the configuration management module of the PCI device, that the PCI configuration access request is for the emulated 

sending, by the configuration management module to an emulation module that is part of the PCI device, an interrupt request associated with the PCI configuration access request;

in response to the interrupt request, executing, by the emulation module of the PCI device, configuration space emulation software to retrieve an emulated configuration from the emulated configuration space of the PCI device; and

servicing the PCI configuration access request using the emulated configuration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blinzer et al (US 20110029694, hereafter Blinzer) in view of Rothman et al (US 20080228971, hereafter Rothman).
	As to claim 1, Blinzer discloses a peripheral device (fig. 1, device 108) comprising:
a local processor (par 37 to “sends a reply 434”);
	a bus interface (fig. 1 bus between device 108 and RC 104) for communicating with a host system (RC 104 CPU 102) having a host memory (memory 106).
a configuration management component coupled to the bus interface (par. 20), the configuration management component configured to:
receive an access request from the bus interface (fig. 4 request 432, par. 20 ”receives the configuration space access 432);
	request the emulation component to retrieve an configuration from the configuration space (par. 20 “accesses the configuration space”) inside the peripheral device (fig. 2 step 210) in response to determining that a access request is for the configuration space (par. 30 “attempt to read the configuration space”) inside the peripheral device (fig. 4, configuration space 410) and external to the host memory (memory 406); and 
service the access request using the configuration (fig. 2 reply 434, par. 20 “send a reply 434 for the configuration space 410”").
	Blinzer does not disclose an emulated component, the determining step, and a emulated configuration space. In the same field of art (virtual machine), Rothman disclose a method for modeling devices in a multi-core environment (abstract). In one embodiment, Rothman discloses a device comprising: 

	a configuration management component coupled to the bus interface (par. 25 “even agent 221 in hypervisor”), the configuration management component configured to:
	receive an access request from the bus interface (fig. 3 step 310 “trap access”); 
determine that the access request is for an emulated configuration space  (step 310);
	request the emulation component to retrieve an emulated configuration from the emulated configuration space inside the peripheral device (par. 24 “emulated device code is loaded or made accessible in memory”; par. 29 "the core executes emulated device code to service the access") in response to determining that the access request is for the emulated configuration space (step 310); and 
service the access request using the emulated configuration (par. 29, "the destination core executes emulated device code, i.e. case calls or other operations to service the access").
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blinzer and Rothman in order to improve the efficiency of the system (par. 3).
As to claim 2, Blinzer/Rothman discloses the peripheral device of claim 1, wherein the emulated configuration space includes emulated configurations for a plurality of integrated circuit devices (Blinzer, par. 25; Rothman, par. 15).
	As to claim 3, Blinzer/Rothman discloses peripheral device of claim 1, wherein the emulated configuration represents a physical function resource (Rothman, par. 15 “tasked to emulate a single hardware”).
	As to claim 4, Blinzer/Rothman discloses peripheral device of claim 1, wherein the emulated configuration represents a virtual function resource (Rothman par. 20 “virtual offload engine, soft device”).
As to claim 5, Blinzer/Rothman discloses peripheral device of claim 1, wherein the emulated configuration is retrieved via execution of configuration emulation software running in an isolated environment (Rothman, par. 17-18, 23: Note: “event agent" 111 isolated by hypervisor code 131).
As to claim 7, Blinzer/Rothman discloses peripheral device of claim 1, wherein the emulated configuration space is stored in a DRAM of the integrated circuit device (Rothman, par. 16 “DRAM”).
As to claim 8, Blinzer/Rothman discloses peripheral device of claim 1, wherein the emulation component is stored in a persistent memory of the integrated circuit device (Rothman, par. 16, “NV memory”).
As to claim 10, Blinzer/Rothman discloses the peripheral device of claim 1, wherein at least one of the emulation component or the configuration management component includes an electronic circuit (Rothman, par. 20 “video device”, “NIC”).
	As to claim 11, Blinzer/Rothman discloses peripheral device of claim 1, wherein the peripheral device is implemented using a system-on-chip (SoC), an application-specific integrated circuit (ASIC), a processor, or a field-programmable gate array (FPGA) (Blinzer, par. 20 to “send a reply”).
As to claims 12-15, all the same elements of claims 1-4 are listed, but in a method form rather than a device form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 12-15.
As to claim 16, Blinzer/Rothman disclose the method of claim 12, wherein servicing the access request includes providing the emulated configuration to a source of the access request (Blinzer , par. 20 “the data the was read from the configuration space 410”). 
As to claim 17, Blinzer/Rothman disclose the method of claim 12, wherein servicing the access request includes updating the emulated configuration (Rothman, fig. 3, to add or to remove the emulated device).
As to claim 18, Blinzer/Rothman disclose the method of claim 12, wherein the emulated configuration space is stored in a DRAM (Rothman, par. 16 “DRAM”).
As to claim 20, Blinzer/Rothman disclose the method of claim 12, further comprising replacing the emulated configuration space with a different emulated configuration space when the integrated circuit device changes functionality (Rothman, fig. 3. It would have been obvious to replace the emulated configuration space by removing and adding a second emulated device).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blinzer in view of Rothman and further in view of Goldschmidt (US 20040039892).
As to claim 6, Blinzer/Rothman discloses peripheral device of claim 1, but does not disclose wherein the configuration management component includes a status register to track progress of the access request, and wherein the status register is updated after completion of servicing the access request. In the same field of arts (configuration access), Goldschmidt discloses a system initiating a configuration write request (abstract). In one embodiment, Goldschmidt discloses a configuration management component includes a status register (fig. 8 flag in VPD address register) to track the progress of the configuration access request ("initiate configuration write request”), and wherein the status register is updated after completion of servicing the configuration access request (par. 54). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Blinzer/Rothman and Goldschmidt by including the configuration management component with a status register to track the progress of the configuration access request, and wherein the status register is updated after completion of servicing the configuration access request. The motivation is to improve the reliability of the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blinzer in view of Rothman and further in view of Frey et al (US 20090083471).
As to claim 9, Blinzer/Rothman discloses peripheral device of claim 1, but does not disclose wherein the emulated configuration space is stored as a text file. In the same field of arts (PCI configuration), Frey discloses an operating system may select device drivers based on the device type information or at least request additional instructions from a user based on the device type information.  Part of the data stored in the PCI configuration space is a human readable text description of the device (par. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Blinzer/Rothman and Frey by storing the emulated configuration space is stored as a text file. The motivation is to provide convenience to users of the system (par. 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blinzer in view of Rothman and further in view of Arai et al (US 20010025311, Arai).
As to claim 19, Blinzer/Rothman disclose the method of claim 12,  but does not discloses further comprising maintaining a log of access requests received by the integrated circuit device. In the same field of arts (peripheral configuration), Arai discloses an access control methods that can prevent access to read or write into a file (abstract). In one embodiment, Arai discloses the step of maintaining a log of access requests received by a device (par. 46, fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Blinzer/Rothman and Arai by maintaining a log of access requests received by the integrated circuit device. The motivation is to improve the access control of the system (par. 6).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184